UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 19, 2016 STIFEL FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware(State of incorporation) 001-09305(Commission File Number) 43-1273600(IRS EmployerIdentification No.) 501 N. Broadway, St. Louis, Missouri63102-2188 (Address of principal executive offices and zip code) (314) 342-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On April 19, 2016, Stifel Financial Corp. (the “Company” or “Stifel”) announced the retirement of Charles A. Dill and Alton F. Irby III as Directors of the Company effective as of the Company’s 2016 annual meeting. (d) On April 19, 2016, the Company announced that the Board of Directors appointed Kathleen Brown and Maura A. Markus as Directors of the Company effective as of Stifel’s 2016 annual meeting.The two new independent directors will replace current independent directors Charles A. Dill and Alton F. Irby III. Ms. Brown and Ms. Markus will participate in the Company’s compensatory arrangements for non-employee directors, as described in the Company’s proxy statement for the 2015 annual meeting filed with the Securities and Exchange Commission on April 30, 2015. Ms. Brown and Ms. Markus did not receive any committee assignments at the time they were appointed to the Board of Directors.
